Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-7 and 10-26 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Matsuda et al. US Patent Application Publication 2004/0243083 and Everett et al. USPN 5562650.  Applicant arguments and amendments filed 2/24/21 are sufficient to overcome the previously cited prior art. Matsuda/Everett teaches an absorbent core that has a wide portion in the front segment of the core.  Specifically, Everett teaches a generally T-shaped absorbent structure 32 and further teaches the absorbent structure may be manufactured in a wide variety of sizes and shapes (Everett col. 12, lines 39-42).  However, Matsuda/Everett does not necessarily teach the wide portion extends longitudinally in the claimed range.  Matsuda/Everett fails to reasonably teach or suggest, in conjunction with the features of the claim, the wide portion extends a first longitudinal distance that is at least 20% of the length of the front segments of the core below the elasticized part of the laminated web and a second longitudinal distance at least 20% above the elasticized part of the web. Furthermore, Matsuda/Everett does not provide motivation to modify the shape of the front segment as claimed.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781